Case 2:18-cv-06578-MLCF-MBN Document 21-1 Filed 11/19/18 Page 1 of 4




                                                    Scanned by CamScanner
Case 2:18-cv-06578-MLCF-MBN Document 21-1 Filed 11/19/18 Page 2 of 4




                                                    Scanned by CamScanner
Case 2:18-cv-06578-MLCF-MBN Document 21-1 Filed 11/19/18 Page 3 of 4




                                                    Scanned by CamScanner
Case 2:18-cv-06578-MLCF-MBN Document 21-1 Filed 11/19/18 Page 4 of 4




                                                    Scanned by CamScanner
